Case: 20-10244     Document: 00515578369         Page: 1     Date Filed: 09/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 24, 2020
                                  No. 20-10244                          Lyle W. Cayce
                                                                             Clerk

   US Bank National Association, as Trustee for the
   Registered Holders of Aegis Asset Backed Securities
   Trust Mortgage Pass-Through Certificates, Series
   2005-1,

                                                             Plaintiff—Appellee,

                                       versus

   John Harry Richardson; Linda Richardson,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CV-2271


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          U.S. Bank National Association brought judicial foreclosure actions
   against John and Linda Richardson, using its rights under a mortgage on the
   borrowers’ home. The Richardsons counterclaimed that their mortgage had


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10244     Document: 00515578369          Page: 2   Date Filed: 09/24/2020




                                   No. 20-10244


   been illegally serviced. The district court dismissed the counterclaim and
   granted summary judgment in favor of U.S. Bank. We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
         In 2005, the Richardsons borrowed $1,280,000.00, signing a home
   equity note in that amount secured by a mortgage on their home in Dallas,
   Texas. U.S. Bank is the current owner and holder of the note and beneficiary
   of the mortgage. Ocwen Loan Servicing, LLC services the mortgage.
          In 2012, the Richardsons failed to make payments required under the
   note. After being notified of their default, the Richardsons were unable to
   cure. U.S. Bank brought suit to foreclose on the mortgage. The Richardsons
   counterclaimed that Ocwen had illegally serviced their mortgage. The
   district court granted U.S. Bank’s motion to dismiss the counterclaim. After
   the close of discovery, the Richardsons moved to compel U.S. Bank to
   produce documents. The district court denied that motion.
          U.S. Bank filed a motion for summary judgment that would allow
   foreclosure on the property. After the district court granted the motion, the
   Richardsons filed a motion for a new trial and to add indispensable parties.
   The district court denied their motion. The Richardsons appealed.


                                 DISCUSSION
         The Richardsons proceeded pro se in the district court and are
   continuing to do so here. We liberally construe arguments in a pro se brief.
   Haines v. Kerner, 404 U.S. 519, 520–21 (1972). The Richardsons challenge
   several of the district court’s rulings, including the dismissal of their
   counterclaim, the denial of their motion to compel, the grant of summary
   judgment to U.S. Bank, and the denial of their motion for a new trial and to




                                        2
Case: 20-10244        Document: 00515578369         Page: 3   Date Filed: 09/24/2020




                                    No. 20-10244


   add indispensable parties. They also argue that they have a right to a jury
   trial and that the district court was predisposed to rule against them. We
   begin our analysis with the discovery dispute.


   I.     Discovery
          The Richardsons argue that the district court erred in denying their
   motion to compel production of documents. We review that decision for a
   clear abuse of discretion. Marathon Fin. Ins., Inc., RRG v. Ford Motor Co., 591
   F.3d 458, 469 (5th Cir. 2009).
          The magistrate judge entered a scheduling order that required all
   discovery to be finished by April 30, 2018. The Richardsons served a request
   for production of documents just before the discovery deadline, making U.S.
   Bank’s responses due sometime after the deadline. When U.S. Bank did not
   produce documents, the Richardsons filed their motion to compel. The
   district court denied the motion because both the underlying discovery
   request and motion to compel were untimely.
          We “exercise minimal interference” with the district court’s pretrial
   orders. Hodges v. United States, 597 F.2d 1014, 1018 (5th Cir. 1979). The
   Richardsons do not argue that their discovery request and motion to compel
   were timely. They also do not offer any excuse for their delay, nor do they
   explain why discovery should have been extended. Given the latitude
   afforded to the district court’s scheduling orders, the district court did not
   clearly abuse its discretion in denying the motion to compel.


   II.    Dismissal of the Counterclaim
          We review de novo the district court’s ruling on the motion to dismiss.
   Wampler v. Sw. Bell Tel. Co., 597 F.3d 741, 744 (5th Cir. 2010). A party’s




                                          3
Case: 20-10244       Document: 00515578369           Page: 4   Date Filed: 09/24/2020




                                      No. 20-10244


   pleading must “contain sufficient factual matter, accepted as true, to ‘state a
   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
            In their counterclaim, the Richardsons alleged that Ocwen illegally
   serviced their mortgage in violation of a December 2013 consent judgment
   entered in another federal case to which neither the Richardsons nor U.S.
   Bank were party. The Richardsons did not allege specific facts describing the
   violations of the consent judgment. The Richardsons also did not allege facts
   or explain a legal theory supporting U.S. Bank’s liability for Ocwen’s
   conduct. We agree with the district court that the Richardsons failed to allege
   sufficient factual matter to state a claim for relief.
            The district court dismissed the counterclaim with prejudice and
   denied the Richardsons leave to amend. The Richardsons then filed a motion
   to amend the counterclaim which the district court denied as well. We review
   for abuse of discretion the district court’s decisions regarding the
   amendment of pleadings. Crostley v. Lamar Cnty., 717 F.3d 410, 420 (5th Cir.
   2013).
            Pro se parties generally are allowed to amend their pleadings “unless
   it is obvious from the record that the [party] has pled his best case.” Hale v.
   King, 642 F.3d 492, 503 (5th Cir. 2011). The district court held that granting
   leave to amend the counterclaim would be futile because the Richardsons
   lacked standing to state a claim arising from violations of consent judgments
   to which they were not party. The district court relied on Blue Chip Stamps
   v. Manor Drug Stores, 421 U.S. 723, 750 (1975) among other decisions. In
   response, the Richardsons refer to an out-of-circuit case, Saccameno v. U.S.
   Bank Nat’l Ass’n, 943 F.3d 1071 (7th Cir. 2019), cert. denied sub nom.
   Saccameno v. Ocwen Loan Servicing, LLC, 206 L. Ed. 2d 825 (Apr. 20, 2020).
   In that case, Ocwen was a defendant. Although that plaintiff pled violations




                                            4
Case: 20-10244        Document: 00515578369          Page: 5      Date Filed: 09/24/2020




                                      No. 20-10244


   of various consent judgments, she did so in the context of an Illinois statute.
   Id. at 1080. The plaintiff also alleged detailed facts regarding wrongful
   servicing of her loan, including that Ocwen demanded payment for amounts
   not owed. Id. at 1077. The Richardsons do not allege any such facts or claims
   here. Saccameno is of no assistance.
          The Richardsons do not make any other arguments against the district
   court’s conclusion regarding futility. Because any amendment would be
   futile, the Richardsons pled their best case. We find that the district court
   did not abuse its discretion in denying leave to amend.
          A procedural issue is also presented, arising from the following. A
   magistrate    judge    initially   entered   findings,      conclusions,   and   a
   recommendation on U.S. Bank’s motion to dismiss. The district court
   accepted those before receiving the Richardsons’ objections. After receiving
   the objections, however, the district court reviewed de novo those portions of
   the magistrate’s findings, conclusions, and recommendation to which the
   Richardsons objected. A district court does not commit error by accepting a
   magistrate report before receiving objections unless the objecting party
   suffers prejudice. Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634,
   646–47 (5th Cir. 1994). The district court considered the objections and
   reevaluated its rulings. There was no prejudice arising from the district
   court’s actions.


   III.   Summary Judgment
          We review the district court’s ruling on summary judgment de novo.
   RSUI Indem. Co. v. Am. States Ins. Co., 768 F.3d 374, 377 (5th Cir. 2014).
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact.” Fed. R. Civ. P. 56(a). A genuine dispute




                                           5
Case: 20-10244        Document: 00515578369          Page: 6   Date Filed: 09/24/2020




                                     No. 20-10244


   of material fact exists only if “a reasonable jury could return a verdict for the
   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
          The Richardsons do not identify any reason that U.S. Bank would not
   be entitled to foreclose on the mortgage. The debt, the security interest, the
   default, and proper notice to the debtors were all shown. See Tex. Prop.
   Code § 51.002. The Richardsons do not raise any genuine dispute of
   material fact as to them. In fact, the Richardsons concede in their opening
   brief that they “are in default of their loan.”
          The Richardsons do argue that Ocwen illegally serviced their
   mortgage. Beyond conclusory statements, they fail to explain how such
   illegal servicing would preclude U.S. Bank from foreclosing on their
   property.     Furthermore, their counterclaim for illegal servicing was
   dismissed with prejudice. The district court properly granted summary
   judgment to U.S. Bank.


   IV.    Post-judgment Motion
          After entry of judgment, the Richardsons filed a motion for a new trial
   and to add indispensable parties. Since there was no trial, the district court
   characterized the motion as a request, under Federal Rule of Civil Procedure
   59(e), to alter or amend the judgment. We review the district court’s ruling
   for abuse of discretion. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353
   (5th Cir. 1993).
          The district court found that in their motion the Richardsons merely
   reiterated arguments previously rejected. Although the Richardsons claimed
   to have found new evidence, they did not justify why the evidence could not
   have been presented prior to judgment, and it was unclear how the new
   evidence would change any previous rulings. The district court acted within




                                           6
Case: 20-10244      Document: 00515578369           Page: 7      Date Filed: 09/24/2020




                                     No. 20-10244


   its discretion in denying the motion for a new trial and to add indispensable
   parties.


   V.     Other arguments
          The Richardsons argue that they are entitled to a jury trial. Summary
   judgment, though, is an available and valid procedure that allows the court to
   grant a judgment when there are no issues to present to a jury. Barrett v.
   Indep. Order of Foresters, 625 F.2d 73, 75 (5th Cir. 1980).
          The Richardsons also argue that the district court treated them
   unfairly. The Richardsons principally complain about district court rulings
   that we already addressed. They do not identify any action by the district
   court that constitutes unfair treatment of either party.
          AFFIRMED.




                                          7